ACCEPTED
                                                                                                   03-15-00370-CV
                                                                                                           6343186
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                              8/4/2015 10:53:40 AM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK
                           NO. 03-15-00370-CV
________________________________________________________________________
                                                                             FILED IN
                       IN THE COURT OF APPEALS         3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                   FOR THE THIRD DISTRICT OF TEXAS
                    TRAVIS COUNTY, AUSTIN, TEXAS 8/4/2015 10:53:40 AM
                                                         JEFFREY D. KYLE
________________________________________________________________________
                                                              Clerk

      REAGAN NATIONAL ADVERTISING OF AUSTIN, INC., APPELLANT

                                            VS.

   THE CITY OF AUSTIN AND MARC A. OTT, IN HIS OFFICIAL CAPACITY,
                               APPELLEES
________________________________________________________________________

                           ON APPEAL FROM
                                 th
                   THE 200 JUDICIAL DISTRICT COURT
                        TRAVIS COUNTY, TEXAS
                       CAUSE NO. D-1-GN-12-001211
________________________________________________________________________

    APPELLANT’S UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME
________________________________________________________________________

       Appellant Reagan National Advertising of Austin files this unopposed motion

seeking a 14-day extension of the deadline for its Appellant’s Brief.

       1.     The deadline for Appellant’s Brief is Friday, August 28, 2015.

       2.     Appellant requests a 14-day extension until Friday, September 11, 2015.

This is Appellant’s first request for an extension.

       3.     The additional time is sought because the undersigned is out of the country

and will not return until August 19, 2015. The attorney assisting with the appeal is

planning to be out of the state from August 20 through August 24. A brief extension is

sought to give the attorneys an opportunity to confer on the brief prior to the deadline.



                                              1
       4.     Appellees do not oppose the relief requested in this motion.

       5.     This extension is not sought for delay, but so that justice may be done.

       For these reasons, Appellant prays that the Court grant an extension of its deadline

to file the Appellant’s Brief until September 11, 2015.

                                          Respectfully submitted,

                                          /s/ B. Russell Horton
                                          B. Russell Horton
                                          State Bar No. 10014450
                                          rhorton@gbkh.com
                                          George Brothers Kincaid & Horton, L.L.P.
                                          114 West 7th Street, Suite 1100
                                          Austin, Texas 78701
                                          (512) 495-1400
                                          (512) 499-0094 FACSIMILE
                                          ATTORNEY FOR APPELLANT

                           CERTIFICATE OF CONFERENCE

       Patricia Link indicated on July 31, 2015, that Appellees do not oppose the relief
requested in this motion.
                                         /s/ B. Russell Horton
                                         B. Russell Horton

                              CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of this motion was served on August 3, 2015,
on the following through the court’s e-filing system:

Patricia L. Link
Gray Laird
City of Austin-Law Department
PO Box 1546
Austin, TX 78767-1546
512-974-1311 (facsimile)
patricia.link@austintexas.gov

                                          /s/ B. Russell Horton
                                          B. Russell Horton


                                             2